DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding Kim does not teach Pulse Width Modulation (PWM) modulation and changing duty ratio is not persuasive.  Kim teaches PWM modulation and controlling duty ratio [0009].  Regarding newly added limitations, examiner applied new art (2015/0333680).   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, 16, 17, 19 and 21 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20040068769 EPO Translation) in view of Delevski et al. (2015/0333680 hereinafter Delevski).
Regarding claims 1, 9, 17, Kim teaches an electronic control unit (ECU) (vehicle: para 14) comprising:
a coil part to which a constant voltage is supplied (VCC connected in series to coil LS: Fig 2) ;
a sensor configured to measure a coil current flowing into the coil part and a coil voltage supplied to the coil part (current: page 5 para 6);
a switching part configured to receive a switching signal comprising a pulse width modulation (PWM: para 31) and supply the coil current on the basis of the switching signal (page 5 para 6); and a 

However, Kim does not teach reducing a duty ratio of the switching signal input to the switching part supply the coil current when the calculated temperature of the coil part is higher than a predetermined temperature.

Delevski teaches reducing a duty ratio/cycle (para 51) of the switching signal input to the switching part supply the coil current when the calculated temperature of the coil part is higher than a predetermined temperature (programmed limits: para 11, 74, Fig 7).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to control duty ratio as taught by Delevski for safe operation of the coils.

Regarding claim 4, 12, Kim teaches the switching signal includes a pulse width modulation (PWM) signal having a pulse signal of which a width is modulated and duty information based on the width of the pulse signal (page 2 para 3).
Regarding claim 8, 16, Kim teaches the controller controls opening or closing of a valve electromagnetically connected to the coil part by controlling the switching signal (page 4 para 2).
	
With respect to claim 19, 21, Kim teaches the sensor is sensing current passing through the coil (para 19).
Claims 2, 3, 5, 7, 10, 11, 13-15, 18 and 20 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20040068769 EPO Translation) in view of Delevski et al. (2015/0333680 hereinafter Delevski) as applied to claim 1/4 above, and further in view of Czimmek (2014/0197854).
Regarding claims 2, 10, 18, and 20, the combination (Kim modified by Delevaski) does not teach the controller calculates resistance of the coil part on the basis of the coil voltage and the coil current and 
Czimmek teaches measure the controller calculates resistance of the coil part on the basis of the coil voltage (para 26) and the coil current and calculates the temperature of the coil part using the resistance of the coil part (para 26).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to calculate resistance as taught by Czimmek for calculating resistance. Furthermore, measuring resistance from voltage and current is known to PHOSITA (Ohms law).

Regarding claims 3, 11, the combination does not teach the controller calculates the temperature of the coil part using a reference resistance of the coil part stored in advance and the resistance of the coil part.
Czimmek teaches the controller calculates the temperature of the coil part using a reference resistance (para 26).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a reference resistance as taught Czimmek for measuring temperature accurately. Regarding, resistance stored in advance, Czimmek teaches storing information and processing them during the operation using micro-controller (registers: para 26).

Regarding claim 5, 13, the combination does not teach the controller calculates resistance of the coil part using the duty information, a constant voltage, and the coil current, and calculates the temperature of the coil part on the basis of the resistance of the coil part.
Czimmek teaches measure the controller calculates resistance of the coil part on the basis of the coil voltage (para 26) and the coil current and calculates the temperature of the coil part using the resistance of the coil part (para 26).



Regarding claims 7, 15, the combination does not teach the temperature of the coil part exceeds a predetermined temperature, the controller varies the switching signal to reduce the coil current.

Czimmek teaches the temperature of the coil part exceeds a predetermined temperature, the controller varies the switching signal to reduce the coil current (turning off: para 26).

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to calculate resistance as taught by Czimmek for calculating resistance. Regarding varying duty cycle, Kim teaches varying the duty information (page 2 para 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855